Name: Commission Regulation (EEC) No 3145/91 of 29 October 1991 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies pursuant to Regulation (EEC) No 2848/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/12 Official Journal of the European Communities 30 . 10 . 91 COMMISSION REGULATION (EEC) No 3145/91 of 29 October 1991 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies pursuant to Regulation (EEC) No 2848/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), Whereas Commission Regulation (EEC) No 2848/89 (3) fixes certain selling prices for beef and veal taken over by the intervention agencies before 1 August 1991 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 October 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2848/89, '1 August 1991 ' is hereby replaced by '1 October 1991 '. Article 2 This Regulation shall enter into force On the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 150, 15 . 6. 1991 , p. 16. 0 OJ No L 274, 23. 9 . 1989, p. 9 .